Order entered December 22, 2014




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-01393-CV

               HARMEL & CAR, INC. D/B/A RIGHT AT HOME, Appellant

                                            V.

                               MARIA COLLINS, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-02515

                                         ORDER
       Before the Court is appellee’s December 18, 2014, unopposed motion for extension of

time to file appellee’s brief. We GRANT the motion and ORDER appellee’s brief be filed no

later than January 5, 2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE